
	

113 HR 2160 IH: Promoting Health as Youth Skills In Classrooms And Life Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2160
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Ms. Fudge (for
			 herself, Mr. Polis, and
			 Mr. Lewis) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To support and encourage the health and well-being of
		  elementary school and secondary school students by enhancing school physical
		  education and health education.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Health as Youth Skills In
			 Classrooms And Life Act.
		2.Health education
			 and physical education as core academic subjectsSection 9101(11) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801(11)) is amended by striking
			 and geography and inserting geography, physical
			 education, and health education.
		
